EXAMINER'S COMMENTS

Allowable Subject Matter

Claims 1-12 appear to define over the available prior art and therefore allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The specific limitation of “wherein at least one of said reversible grippers comprises a hingeable locking mechanism relative to said at least one reversible gripper, wherein: the hingeable locking mechanism consists of a flap attached to said at least one reversible gripper of said cap by a flexible membrane; and wherein said flap has a shape which, by rotational movement in the closing direction of said cap on a bottle, said flap hinges with respect to said flexible membrane to a releasing position allowing the passage thereof on said teeth of said bottle neck” in combination as claimed in claim 1, is not anticipated or made obvious over the prior art of record in the Examiner’s opinion, Applicant’s arguments filed on 11/27/2020 regarding, “the hingeable locking mechanism…”(pages 8-10) are found persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735